Citation Nr: 0801418	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-34 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder, claimed as schizophrenia and obsessive-
compulsive disorder.

2. Entitlement to service connection for a lower back 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 and September 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut that denied the 
veteran's claims of entitlement to service connection for an 
acquired psychiatric disorder, claimed as schizophrenia and 
obsessive-compulsive disorder, and a lower back condition, 
respectively.  The veteran perfected timely appeals of these 
determinations to the Board.

The issue of entitlement to service connection for a lower 
back condition addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A psychiatric condition was not incurred during the veteran's 
period of service.


CONCLUSION OF LAW

An acquired psychiatric disorder, including schizophrenia and 
obsessive-compulsive disorder, was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a November 
2004 letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, and the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007), this letter 
essentially satisfied the notification requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that were necessary to substantiate 
his claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting that the veteran provide any 
information or evidence in his possession that pertained to 
the claim.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in March 2006, and his claim was readjudicated in 
March 2007.  As such, any notice deficiencies related to the 
rating or effective date were subsequently remedied.  Thus, 
the Board finds no prejudice to the veteran in processing the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical and personnel records, VA medical treatment 
records, private medical treatment records, the veteran's and 
his wife's testimony at his December 2005 RO hearing, Social 
Security Administration (SSA) records, and written statements 
from the veteran and his representative.  There is no 
indication that there is any additional relevant evidence to 
be obtained by either VA or the veteran.  The Board therefore 
determines that VA has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for an acquired psychiatric disorder, claimed as 
schizophrenia and obsessive-compulsive disorder.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In the instant case, service medical records do not reflect 
complaints of or treatment for any psychiatric condition.

On June 1983 Army National Guard enlistment examination, the 
veteran was noted to have had a normal clinical psychiatric 
evaluation, and no psychiatric problem was noted.  In his 
June 1983 report of medical history, the veteran indicated 
that he did not have and had never had depression or 
excessive worry, nervous trouble of any sort, or frequent 
trouble sleeping.  No history of any psychiatric treatment or 
psychiatric problems was given by the veteran.

The medical record reflects a history of post-service 
psychiatric treatment, but no indication of any complaints of 
or treatment for any psychiatric conditions prior to 
September 1988.  A September 1988 private medical note 
indicates that the veteran complained of waking up in the 
middle of the night sweating on the back of his head since 
December 1987.

The medical record reflects no treatment records for any 
psychiatric condition prior to November 1992.  Private 
medical treatment records dated from November 1992 to January 
1993 indicate that, in November 1992, the veteran was 
admitted for psychiatric treatment.  It was noted at that 
time that he had an approximate two-year history of 
depression, that he reported an increasing depression with 
tearfulness, intense fear, insomnia, and anorexia over the 
previous two months, and that he was referred for psychiatric 
treatment after a lack of response to anti-depressant 
medication.  It was noted on evaluation that it was evident 
that compulsive behavior and obsessive ideation had been a 
problem since childhood.  The veteran was diagnosed as having 
major depressive episode with psychotic features, and 
obsessive compulsive disorder.

On December 1992 private psychological examination, the 
veteran reported a 10-year history of alcoholism, as well as 
a long term history of obsessive-compulsive behavior, and 
that over the past 2 months he had increased feelings of 
depression with tearfulness, intense fear, and sleep and 
appetite disturbance.

October 1993 to November 1993 private hospital notes indicate 
a medical history of severe depression for approximately two 
years.  It was also noted that the veteran had been in 
service, had been married for 12 years, and had worked until 
the previous year as a truck driver.

At his December 2005 RO hearing, the veteran and his wife 
testified that the veteran drank heavily while he was in the 
service.  The veteran testified that he began drinking 
because he was hearing voices, and that he had had bad 
nightmares after service.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for an acquired psychiatric disorder, claimed as 
schizophrenia and obsessive-compulsive disorder.

Essentially, the record does not reflect that a psychiatric 
condition was incurred in service.  Service medical records 
do not contain complaints of or treatment for any psychiatric 
condition.  The veteran was noted to have had a normal 
clinical psychiatric evaluation with no psychiatric problem 
noted on June 1983 service examination, and his report of 
medical history at the time indicated no history of any 
psychiatric problems.  There is no indication of any 
complaints of or treatment for any psychiatric condition 
prior to September 1988, when the veteran complained of 
waking up sweating, and there is no treatment of record for 
any psychiatric condition prior to November 1992, when the 
veteran reported an approximate two year history of 
depression.  Also, there is neither a medical opinion linking 
any psychiatric condition to the veteran's period service, 
nor any indication in the medical record from the early 
1990s, when the veteran was first treated for psychiatric 
problems, that any psychiatric condition dated back to the 
veteran's period of service.

The Board acknowledges the notation on November to December 
1992 evaluation report that it was evident that compulsive 
behavior and obsessive ideation had been a problem for the 
veteran since childhood.  However, there is no indication in 
the report that a psychiatric condition began during the 
veteran's period of service, was aggravated by the veteran's 
service, or was otherwise etiologically related to the 
veteran's period of service.

The Board also notes the veteran's reports of heavy drinking 
during his period of service.  Assuming that such reports are 
true, there is no medical evidence or any other credible 
indication that such drinking would have indicated 
psychiatric disability was incurred in service.  In this 
regard, the Board notes that, on December 1992 private 
psychological examination, the veteran reported a 10-year 
history of alcoholism, but that, in November 1992, an 
approximate two-year history of depression was noted, and 
there is no evidence in the early 1990s psychiatric treatment 
records linking any psychotic symptoms or other psychiatric 
condition to the veteran's period of service.

Accordingly, service connection for an acquired psychiatric 
disorder, claimed as schizophrenia and obsessive-compulsive 
disorder, is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as schizophrenia and obsessive-compulsive 
disorder, is denied.


REMAND

The issue of entitlement to service connection for a lower 
back condition must be remanded for the following reasons.

In its July 2006 Statement of the Case, the RO informed the 
veteran that it had requested the veteran's records from SSA, 
per the veteran's request, and that, when those medical 
reports were received from SSA, the veteran's lower back 
claim would be reconsidered.  Such records, which included 
records pertinent to the veteran's back condition, were 
received by VA and associated with the claims folder, but the 
veteran's claim was not readjudicated.  Thus, the matter must 
be remanded for the RO to consider such SSA records and to 
readjudicate the veteran's claim in light of the evidence 
contained in those records.

Also, the instant matter must be remanded for a VA 
examination of the veteran's lower back.  The veteran's 
service medical records indicate that the veteran was treated 
for lower back pain in October 1980, when he had complained 
of back pain for three months after lifting heavy equipment 
and was referred for physical therapy.  The veteran submitted 
a statement dated in January 2006 from the veteran's VA 
physician stating that the veteran had had chronic back pain 
since being in the service, but that the physician could not 
say for certain whether his current pain had had any relation 
to his pain of more than 20 years ago.  The Board notes that 
the veteran was afforded a VA spine examination in July 2005, 
on which he was diagnosed as having a history of chronic low 
back strain and sprain, with the VA examiner indicating that 
the history of the condition was unreliable due to the lack 
of any documentation for review.  As there is an established 
in-service injury to the veteran's low back, a currently 
diagnosed back condition, and evidence indicating that the 
current condition may be associated with the established in-
service injury, a VA examination that includes a review of 
the claims folder is necessary to determine the nature and 
etiology of any lower back condition.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the veteran for 
an examination by a VA examiner with 
the appropriate expertise in order to 
determine the nature and etiology of 
any current low back disorder.  The 
claims folder and a copy of this Remand 
must be provided to the examiner for 
review.  The examiner should note in 
the examination report that he or she 
has reviewed the claims folder.  Based 
on examination findings and a review of 
the claims folder, the examiner should 
specifically express an opinion as to 
(1) whether the veteran has a current 
low back disorder, and (2) whether it 
is at least as likely as not (whether 
there is a 50 percent chance or more) 
that any such disorder was incurred or 
permanently aggravated during the 
veteran's period of service, or is 
otherwise etiologically related to the 
veteran's period of service in any way.  
A complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be set forth.  The report of the 
examination should be associated with 
the claims folder.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record, including SSA records, and 
readjudicate the issue on appeal.  If 
any remaining benefit sought is not 
granted to the veteran's satisfaction, 
the RO should issue an appropriate 
supplemental statement of the case.  
The requisite period of time for a 
response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


